Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 10/05/2020 claiming priority to 62/944,345 filed on 12/05/2019, in which claims 1-20 are pending and are being examined. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 01/29/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 


Examiner’s Note

Claims 1-8 refer to "A video processing method”, Claims 9-14 refer to "A video processing apparatus”, Claims 15-20 refer to "A non-transitory computer readable storage medium”. Claims 9-20 are similarly rejected in light of rejection of claims 1-8, any obvious combination of the rejection of claims 1-8, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system. 

	
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng (US 20160261875 A1) in view of Lin et al. (US 20190297350 A1), hereinafter Lin, further in view of Laroche et al. (US 20160309177 A1), hereinafter Laroche.
	
	Regarding claim 1, Zheng discloses a video processing method, comprising (Abstract): determining whether a component is included in a sequence of frames ([0027]-[0033]); and in response to a determination that the component is included in the sequence (Fig. 2, current application, [0039]-[0042]), activating a sub-process for processing the sequence ([0007]-[0014]).  
	Zheng discloses all the elements of claim 1 but Zheng does not appear to explicitly disclose in the cited section a chroma component.
	However, Lin from the same or similar endeavor teaches a chroma component ([0031], chroma samples could be basic processing unit).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Zheng to incorporate the teachings of Lin to improve efficiency (Lin, [0037]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Zheng in view of Lin discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section wherein the sub-process comprises one or more of joint coding for chroma residues (JCCR), block differential pulse coded modulation (BDPCM), palette mode, or adaptive color transform (ACT).
	However, Laroche from the same or similar endeavor teaches wherein the sub-process comprises one or more of joint coding for chroma residues (JCCR), block differential pulse coded modulation (BDPCM), palette mode, or adaptive color transform (ACT) ([0059], processing a coding unit according to a palette mode).
 (Jahid, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Zheng in view of Lin further in view of Laroche discloses The method of claim 1, wherein determining whether the chroma component is included in the sequence comprises: determining that the chroma component is included in the sequence based on a chroma format and a separate colour plane flag (Zheng, Fig. 2-4, Lin, [0037], Laroche, [0128]-[0130], [0172]-[0184], it is obvious to the ordinary skill in the art).  

	Regarding claim 3, Zheng in view of Lin further in view of Laroche discloses The method of claim 2, wherein the chroma format comprises a monochrome type, a 4:2:0 sampling type, a 4:2:2 sampling type, or a 4:4:4 sampling type (Zheng, Fig. 2-4, Lin, [0037], Laroche, [0172]-[0184], it is obvious to the ordinary skill in the art).   

	Regarding claim 4, Zheng in view of Lin further in view of Laroche discloses The method of claim 1, wherein determining whether the chroma component is included in the sequence comprises: determining a value of a separate colour plane flag; and in response to the separate colour plane flag being determined to have a first value, determining that the chroma component is included in the sequence (Zheng, Fig. 2-4, Lin, [0037], Laroche, [0128]-[0130], [0172]-[0184], it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Zheng in view of Lin further in view of Laroche discloses The method of claim 1, wherein activating the sub-process for processing the chroma component comprises: signaling, in a sequence parameter set (SPS), a flag indicating whether the sub-process is enabled (Zheng, Fig. 2-4, Lin, [0037], Laroche, [0128]-[0130], [0172]-[0184], it is obvious to the ordinary skill in the art).  

Regarding claim 6, Zheng in view of Lin further in view of Laroche discloses The method of claim 5, wherein activating the sub-process for processing the chroma component comprises: in response to the flag having a value indicating that the sub-process is enabled, activating the sub-process for processing the chroma component (Zheng, Fig. 2-4, Lin, [0037], Laroche, [0128]-[0130], [0172]-[0184], it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Zheng in view of Lin further in view of Laroche discloses The method of claim 5, further comprising: in response to a determination that the chroma component is not included in the sequence, setting the flag to a value indicating that the sub-process is disabled (Zheng, Fig. 2-4, Lin, [0037], Laroche, [0128]-[0130], [0172]-[0184], it is obvious to the ordinary skill in the art, sub-process will be disabled when not needed). 
 
	Regarding claim 8, Zheng in view of Lin further in view of Laroche discloses The method of claim 1, further comprising: processing the sequence using the activated sub-process (Zheng, Fig. 2-4, Lin, [0037], Laroche, [0128]-[0130], [0172]-[0184], it is obvious to the ordinary skill in the art).

Regarding claim 9-20, See Examiner’s Note.

Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487